 



Exhibit A: EMPLOYMENT AGREEMENT FOR SHANE DAVIS

 

EXHIBIT A

 

DOYEN ELEMENTS, INC.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (hereinafter “Agreement”), is made, entered into and
effective as of December 13, 2017 (the “Effective Date”) by and between Doyen
Elements, Inc., a Nevada corporation (hereinafter the “Employer”), and Shane
Davis, (hereinafter “Employee”), an individual resident of the State of
Colorado. Either the Employer or Employee may be individually referred to herein
as a “party,” or collectively as the “parties.”

 

RECITALS

 



WHEREAS, the Employer desires to employ Employee as President of its
wholly-owned subsidiary 7GENx LLC a Colorado limited liability company;



 

WHEREAS, Employee desires to be employed by the Employer; and

 

WHEREAS, for their mutual benefit, the Employer and Employee desire to set forth
the terms and conditions of employment of Employee by the Employer as provided
herein; and

 

WHEREAS, Employee acknowledges that the restrictions and covenants contained in
this Agreement constitute a material inducement for the Employer to enter into
this Agreement and provide employment to Employee; and

 

WHEREAS, Employee wishes to enter into a new employment relationship with the
Employer whereby Employee receives the independent consideration offered in this
Agreement and whereby Employee receives access to confidential information and
existing and prospective clients; and

 

WHEREAS, Employee acknowledges that Employee will be employed in a position of
trust and confidence and will have access to and will become familiar with the
products, methods, technology, services and procedures used by the Employer and
its clients; and

 

WHEREAS, Employee acknowledges that the Employer has expended significant time
and money on the development of client goodwill and a sound business reputation,
and that as part of Employee’s duties, Employee will develop and maintain close
working relationships with the Employer’s clients and prospective clients.

 

Employment Agreement
Doyen Elements, Inc.

 

Page 1 of 12 

 

 

AGREEMENTS

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby expressly acknowledged, the
Employer and Employee agree as follows:

 

ARTICLE ONE
EMPLOYMENT

 

1.1 Terms of Employment. Subject to the terms and conditions hereof, the
Employee’s employment hereunder shall commence on the Effective Date, and
continue for three years (the “Initial Term”). On the last day of the Initial
Term and any renewal term, this Agreement shall automatically renew for one year
unless either party gives notice to the other party of its determination not to
renew this Agreement at least sixty days prior to the last day of the Initial
Term or any renewal term. The Initial Term and all renewal terms shall be
collectively referred to herein as the “Employment Term.”

 

1.2 Employment Duties. Employee shall be employed to perform such duties as are
generally set forth in Schedule A, which may be amended from time to time by
mutual written consent of the parties without affecting the enforceability of
the terms contained herein.

 

1.3 Compensation. Employee shall be employed by the Employer as an Employee and
shall be compensated with a base salary and a bonus salary as set forth in
Schedule A, which may be increased from time to time with mutual written consent
of the parties without affecting the enforceability of the terms contained
herein. All compensation shall be payable throughout such Employment Term in
accordance with the Employer’s customary payroll practice for its employees.

 

1.4 Employee Performance. Employee agrees to perform the duties assigned to
Employee pursuant to this Agreement to the best of Employee’s ability and in a
competent, efficient and satisfactory manner.

 

ARTICLE TWO

COMMUNICATIONS & BACKGROUND CHECKS

 

2.1 Electronic Mail Address. The Employer may issue Employee an Employer-issued
email address for Employee to use for in the performance of Employee’s duties
for the Employer. Any Employer-issued e-mail address(es) are the sole property
of the Employer, are to be used for business purposes only, and are not for
personal use. The Employer reserves the right to inspect and review any
information contained therein at any time at its sole discretion. Employee shall
have no right to privacy regarding any such information.

 

Employment Agreement
Doyen Elements, Inc.

 

Page 2 of 12 

 

 

2.2 Background Checks. At any time in Employer’s sole discretion but consistent
with Employer’s standard policies for employees generally, it may conduct
background checks and other investigations regarding Employee. Furthermore, from
time to time, Employer’s clients and vendors may require additional background
and credit checks. Employee consents to such checks and investigations and
agrees to provide any required written authorizations or consents.

 

ARTICLE THREE
TERMINATION

 

3.1 Termination. Employee’s employment hereunder shall at all times be subject
to “just cause,” meaning either party must have a valid reason to terminate the
employment relationship. Upon termination of the employment relationship, no
further compensation shall be due to the Employee, and eligibility for the
payment of any bonus compensation shall cease. Termination of employment shall
have no effect, whatsoever, on the obligations due under the Equity Purchase
Agreement, so long as Employee has fully performed his obligations concerning
delivery of the acquired company as defined in Definition 1.1(a) on page 1
above.

 

3.2 Severance:

 

3.2.1 If employer terminates Employee’s employment without Cause (as defined
below) or if Employee resigns for Good Reason (as defined below) and does not
rescind a reasonable separation and release agreement prepared by Employer and
satisfactory to Employee in his reasonable discretion (the “Release”), Employer
will pay Employee the greater of (i) one year of Employee’s then current Base
Salary or (ii) the amount of Employee’s base salary remaining payable to
Employee for the Initial Term, in each case less applicable payroll taxes,
deductions, and withholding (the “Severance Pay”).

 

3.2.2 The Severance Pay will be paid within thirty (30) days following the
effective date of Employee’s termination (the “Separation Date).

 

3.2.3 If Employee breaches any term of Article 4 of this Agreement, Employer
will no longer be obligated to pay Employee, and will immediately cease paying
Employee, any and all unpaid Severance Pay that otherwise would be due to
Employee under Section 3.2.

 

3.2.4 Definition of “Cause.” For purposes of Section 3.2., “Cause” will mean:
(1) a material improper act or act of fraud against Employer or 7GENx LLC,
including without limitation a conviction for theft or embezzlement from
Employer; (2) conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony involving fraud, dishonesty, or reflecting poorly on the
Employer’s reputation; or (3) willful engagement in dishonesty, illegal conduct
or gross misconduct, which adversely affects Employer in a material manner where
the Employee has received the opportunity to cure and such conduct after thirty
days’ notice. Notwithstanding the foregoing, the Parties acknowledge that some
7GENx LLC business transactions involve sales to customers in the marijuana
industry which are illegal under Federal Law. Employer agrees that Employee’s
engagement in or facilitation of such transactions shall not constitute Cause
for termination of this Agreement.

 

3.2.5 Definition of “Good Reason.” For purposes of Section 3.2, “Good Reason”
means (1) a relocation of Employee’s primary work location to a location greater
than fifty miles away from his current work location in Boulder, CO; or (2) a
material change in Employee’s duties or reporting structure.

 

Employment Agreement
Doyen Elements, Inc.

 

Page 3 of 12 

 

 

ARTICLE FOUR

COVENANTS AND RESTRICTIONS

 

4.1 Nondisclosure of Confidential Information. Employee shall hold in strictest
of confidence and will never, without prior written authorization of the
Employer or its legal counsel, divulge, disclose, furnish, transfer, convey,
communicate or make accessible or use in any way for Employee’s own or another’s
benefit, any of Employer’s Confidential Information Supplier/Vendor Confidential
Information, or any Customer Confidential Information (collectively
“Confidential Information”) as defined below, except: (1) as may be required or
necessary to enforce or comply with the terms of the Agreement; (2) as may be
required by subpoena or a Court; (3) as may be necessary in the preparation for
any state or federal tax returns; or (4) as otherwise may be required by law.
Upon termination of Employment, Employee shall deliver to the Employer all
materials that include Confidential Information belonging to the Employer in
addition to all other property of the Employer in the Employee’s possession.
Under no circumstance shall Employee use the Confidential Information for the
Employee’s personal benefit or gain or for the benefit or gain of any other
person other than the Employer.

 

4.2 Duty to Disclose Agreement. Employee (a) shall disclose and make available
this Agreement to any employer, or potential employer, or other business in
which Employee may hereafter render services, and (b) shall, upon request, keep
Employer apprised of Employee’s employment status, in each case for a period of
twelve (12) months following the termination of this Agreement or Employee’s
employment with Employer. Furthermore, the Employer shall have the right to
notify any potential employer of the Employee of the existence of this Agreement
for a period of twelve (12) months following the termination of this Agreement
or Employee’s employment with Employer.

 

4.3 Definitions.

 

4.3.1 Customer Confidential Information. For purposes of this Agreement
“Customer Confidential Information” means any information or compilation of
information, not generally known, which is provided to the Employer by its
customers or potential customers under an agreement of confidentiality, is
proprietary to the customer or potential customer and relates to the customer’s
or potential customer’s existing or reasonably foreseeable business. Information
provided to the Employer by a customer or potential customer shall be treated as
Customer Confidential Information.

 

4.3.2 Supplier/Vendor Confidential Information. For purposes of this Agreement
“Supplier/Vendor Confidential Information” means any information or compilation
of information, not generally known, which is provided to the Employer by its
suppliers or vendors under an agreement of confidentiality, is proprietary to
the supplier or vendor and relates to the supplier’s or vendor’s existing or
prospective business relationship with the Employer. Information provided to the
Employer by a supplier or vendor shall be treated as Supplier/Vendor
Confidential Information.

 

Employment Agreement
Doyen Elements, Inc.

 

Page 4 of 12 

 

 

4.3.3 Employer’s Confidential Information. For purposes of this Agreement
“Employer’s Confidential Information” means any information (whether in written
or electronic form and whether communicated orally or otherwise) which is
proprietary to the Employer, and is not generally known, and relates to the
Employer’s existing or foreseeable business including, but not limited to: (i)
trade secrets, (ii) computer programs (including all algorithms, codes and
documentation relating thereto), (iii) any and all information relating to the
Employer’s marketing techniques, mailing lists, customer and prospective
customer lists, financial and compensation matters, and vendor relationships and
(iv) any other compilation, list, program, devise, method, technique or process
that derives independent economic value, actual or potential from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can derive economic value from its disclosure or use. Information
shall be treated as Employer’s Confidential Information irrespective of its
source, and all information that the Employer identifies as being “confidential”
or “trade secret” and which is not generally known pursuant to the Colorado
Trade Secret Act shall be presumed to be Employer’s Confidential Information.
Employer’s Confidential Information shall not lose its confidential or
proprietary status merely because it was known by a limited number of other
persons or entities or because it did not entirely originate with the Employer.

 

4.3.4 With respect to each covenant in Section 4.3.1, 4.3.2 and 4.3.3,
Confidential Information specifically excludes any information: (i) published or
otherwise generally known by relevant segment(s) of the public; (ii) known by
Employee before obtaining access to it under this Agreement; (iii) provided to
Employee by a third party not under an obligation of confidence benefiting
Employer; (iv) independently developed by Employee without use of Customer
Confidential Information, Supplier/Vendor Confidential Information or Employer’s
Confidential Information; or (v) disclosed by Employer to a third party without
confidentiality obligations comparable to those of this Agreement.

 

4.4 Enforcement; Prevailing Party Attorneys’ Fees. It is recognized that damage
in the event of breach of the Employee’s covenants under this Agreement will be
difficult if not impossible to ascertain. It is therefore agreed that the
Employer, in addition to or without limiting any other remedy or right that it
might have pursuant to statute, shall have the right to:

 

4.4.1 An injunction against Employee issued by a court of competent jurisdiction
enjoining such breach. Employee hereby consents to the issuance of any
preliminary or permanent injunction without limitation and without bond;

 

4.4.3 Any other remedy provided by law which is not inconsistent with the
remedies set forth above; and

 



4.4.4 All provisions in this Agreement requiring the Employee to do or to
refrain from certain activities shall be tolled for so long as Employee is in
violation of this Agreement. The parties further agree that the prevailing party
in any enforcement or legal action incurred in protecting its interests under
and enforcing or attempting to enforce this Agreement, shall be entitled to
reimbursement of its costs in such enforcement or legal action including but not
limited to reasonable attorneys’ fees incurred in litigation, voluntary
arbitration, trial, in all appellate courts, and the costs and attorneys’ fees
related to the collection of any amounts awarded by a court or arbitrator,
without limitation to manner or form against the other party.



 

Employment Agreement
Doyen Elements, Inc.

 

Page 5 of 12 

 

 

4.5 Inventions. With respect to Inventions made, authored, or conceived by
Employee either solely or jointly with others during the Employment Term,
Employee shall promptly and fully disclose and describe such Inventions in
writing to the Employer, assign (and does hereby assign) to Employer all of
Employee’s rights to such Inventions and to applications for letters, patent
and/or copyright in all countries and to all letters patent and/or copyrights
granted upon such Inventions in all countries. Employee will, during the
Employment Term and thereafter, do such other acts as may be necessary in the
Employer’s opinion to preserve property rights against forfeiture, abandonment
or loss and to obtain and maintain letters patent and/or copyrights and to vest
the entire right and title thereto in the Employer. The provisions of this
paragraph shall not apply to Inventions made, authored or conceived by Employee
after termination of this Agreement or if such Inventions do not relate directly
to the Employer’s business or to the Employer’s actual or demonstrably
anticipated research or development and do not result from any work performed by
Employee for the Employer and no Employer Confidential Information is used in
the making, authorship or conception of the Invention or discovery. For purposes
of this Agreement, “Inventions” means discoveries, concepts, ideas and works of
authorship, whether or not patentable or subject to copyright including but not
limited to processes, methods, formulas, and techniques, as well as improvement
or know-how concerning any present or prospective activities of the Employer
with which the Employee becomes acquainted as a result of his employment by the
Employer or which are conceived by Employee during the Employment Term.

 

4.6 Proprietary Rights. Ownership of, and all rights in, any work product that
Employee is providing to the Employer under this Agreement, which includes, but
is not limited to designs, inventions, developments and improvements relating to
the business of 7GENx LLC (the “Work”), including trademarks, patents and
copyrights applicable to the same, shall belong exclusively to the Employer,
which the Employee hereby assigns to the Employer. The parties to this agreement
agree to consider as a “work made for hire” any work requested by the Employer
that qualifies as such under the United States copyright laws. To the extent
that the Work cannot be a “work made for hire” or when necessary for any other
reason, Employee will provide the Employer with all such assignments of rights,
covenants and other assistance, and do all necessary acts that may be required
for the Employer through trademark, patent or copyright applications or
otherwise, to enforce and obtain the full benefit of the rights provided herein.
If the Work contains materials previously developed or copyrighted by the
Employee or others, the Employee grants to the Employer, or agrees to obtain for
the Employer an unrestricted, royalty- free license to use and copy such
materials. Any license so granted or obtained shall include the right for the
Employer to grant an unrestricted, royalty-free license to any affiliate of the
Employer. The Employee shall place a copyright notice on the Work at the
Employer’s request.

 

Employment Agreement
Doyen Elements, Inc.

 

Page 6 of 12 

 

 

4.7 Severability of Covenants. The covenants contained in this Agreement
constitute a series of separate but ancillary covenants. If in any judicial
proceeding a court shall hold that any of the covenants set forth herein exceed
the time, geographic, or occupational limitations permitted by applicable laws,
Employee and the Employer agree that such provisions shall and hereby are
reformed to the reflect the maximum time, geographic, or occupational
limitations permitted by such laws. Further, in the event a court shall hold
unenforceable any of the separate covenants deemed included herein, then such
unenforceable covenant or covenants shall be deemed eliminated from the
provisions of this Agreement for the purpose of such proceeding to the extent
necessary to permit the remaining separate covenants to be enforced in such
proceeding. Employee and Employer further agree that the covenants herein shall
each be construed as a separate agreement independent of any other provisions of
this Agreement, and the existence of any claim or cause of action by Employee
against the Employer, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by Employer of any of the covenants
herein.

 

ARTICLE FIVE

EMPLOYEE REPRESENTATIONS AND WARRANTIES

 

5.1 Employee Representations and Warranties. Employee hereby represents and
warrants that Employee is not currently bound by the provisions of any agreement
or contract regarding any former employment, independent contractor or agent
relationship, including but not limited to provisions regarding non-competition,
non-solicitation or confidential information. Employee further represents and
warrants that Employee is not in possession of any confidential or proprietary
information gained as a result of any former employment, independent contractor
or agent relationship, other than for 7GENx LLC, and that Employee will not
bring any such information into any workplace or onto any premises of the
Employer or utilize any such information during the Employment Term. Employee
hereby agrees to defend, indemnify and hold the Employer harmless from any claim
or liability for which the Employer may become subject as a result of a breach
by Employee of this Article.

 

ARTICLE SIX

MISCELLANEOUS

 

6.1 Notices. Any notices permitted or required under this Agreement shall be
deemed given upon the date of personal delivery or 48 hours after deposit in the
United States mail, first class postage fully prepaid, addressed to such party
as follows:

 

TO EMPLOYER:

 

Doyen Elements, Inc.

1880 Office Club PT

STE 1240

Colorado Springs, CO 80920

 

Employment Agreement
Doyen Elements, Inc.

 

Page 7 of 12 

 

 

With a copy (which shall not constitute notice) to:

 

Peter Berkman Attorney at Law, PLLC

18865 State Rd 54 #110

Lutz, FL 33558

 

TO EMPLOYEE:

 

Shane Davis

P.O. Box 21432

Boulder, CO, 80308

 

6.2 Law Governing; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado. Venue shall exist in Boulder
County for the resolution of any matter relating to this Agreement and each
party submits to the jurisdiction of such Court.

 

6.3 Entire Agreement. This Agreement contains the entire understanding between
and among the parties and supersedes any prior understandings and agreements
among them respecting the subject matter of this Agreement. Any amendments to
this Agreement must be in writing and signed by the party against whom
enforcement of that amendment is sought. This Agreement shall be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto.

 

6.4 Presumption. This Agreement or any article hereof shall not be construed
against any party due to the fact that said party drafted this Agreement or any
article thereof.

 

6.5 Savings Clause. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.



 

6.6 Shane Davis will have the authority to hire some of the employees for this
acquisition and provide reasonable compensation upon BOD approval.

 

Employment Agreement
Doyen Elements, Inc.

 

Page 8 of 12 

 

 

6.7 Incorporation of Recitals. The recitals are incorporated into this Agreement
and made a part hereof. Specifically, Employee acknowledges that the Employee
has entered into this Agreement prior to the commencement of Employee’s
employment with the Employer.

 

6.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Employer, its successors and assigns.

 

6.9 Survival of Covenants. The covenants and agreements in Section 4 shall
survive for a period of two years following termination of this Agreement or
termination of Employee’s employment with the Employer.

 

6.10 Counterparts. This Agreement may be signed in counterparts by the parties
hereto with the same force and effect as if the above parties signed the same
original agreement. Facsimile copies and photocopies of the parties’ signatures
to this Agreement shall be valid and enforceable to the same extent as original
signatures, and the parties hereby waive any requirement that original
signatures be produced as a condition of proving the validity of, or otherwise
enforcing this Agreement.

 

[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

Employment Agreement
Doyen Elements, Inc.

 

Page 9 of 12 

 

 



Doyen Elements. Inc.



 

EMPLOYMENT AGREEMENT

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Employer and Employee have caused this Agreement to be
executed and effective as of the day and year first above written.

 

    DOYEN ELEMENTS, Inc.
(“EMPLOYER”)       Dated: December 13, 2017   /s/ Cynthia Boerum   By: Cynthia
Boerum     Its: CEO

 

    (“EMPLOYEE”)       Dated: December 13, 2017   [ex10-3_001.jpg]     Shane
Davis

 

Employment Agreement
Doyen Elements, Inc.

 

Page 10 of 12 

 

 



[ex10-3_003.jpg]

 

SCHEDULE A

 

EMPLOYMENT AGREEMENT – DUTIES AND COMPENSATION

 

          Employee Name: Shane Davis             Employee Title: President of
7GENx LLC             Employee Duties:
(But not Limited to)

At the direction of the CEO and Board of Directors, marshaling company resources
to the most productive uses with the aim of creating maximum value for the
company’s stakeholders

 

Maintaining and monitoring staffing, levels, Knowledge-Skills-Attributes (KSA),
expectations and motivation to fulfill organizational requirements

 

Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall operation and
effectiveness of the Company.

         





  Employee Compensation: Compensation       December 13 ,2017 to January 31,
2018       $1,500 weekly       Then       Annual Compensation: Starting Feb 1,
2018          





      ● Annual salary of One Hundred and Thirty Thousand Dollars ($130,000);    
                ● All commercially reasonable expenses.                     ● A
profit sharing plan to be implemented by Employer with the intent of
compensating Employee for performance by the Company that exceeds the agreed
upon budget for that year, the terms of which will be acceptable to both
parties.              





    All compensation is subject to all necessary state and federal tax
withholding requirements, payable in accordance with the Employer’s normal
payroll practices of every two weeks.          



 

Employment Agreement
Doyen Elements, Inc.

 

Page 11 of 12 

 

 

Schedule A - Employment Agreement

 

    DOYEN ELEMENTS, Inc.
(“EMPLOYER”)       Dated: December 13, 2017   /s/ Cynthia Boerum   By: Cynthia
Boerum     Its: CEO

 

    (“EMPLOYEE”)       Dated: December 13, 2017   [ex10-3_002.jpg]     By: Shane
Davis

 

Employment Agreement
Doyen Elements, Inc.

 

Page 12 of 12 

 

 